


Exhibit 10(c)(iv)

 

CBS Corporation

Restricted Share Units Certificate

 

Granted under the [                                  ] Plan

 

 

DATE OF GRANT:

 

 

 

 

This certifies that CBS Corporation has granted to the employee named on the CBS
Stock Plans webpage (the “Participant”) on the date indicated above (the “Date
of Grant”), the number of Restricted Share Units corresponding to the Company’s
Class B Common Stock listed under the Restricted Shares and Units Award Listing
tab of the CBS Stock Plans webpage, under the Company’s
[                          ] Plan, as amended from time to time, all on the
Terms and Conditions attached hereto.

 

 

 

 

 

Executive Vice President,

 

Human Resources and Administration

 

If there is a discrepancy between the CBS Stock Plans webpage and the official
records maintained by the office of the Executive Vice President, Human
Resources and Administration, the official records will prevail.

 

--------------------------------------------------------------------------------


 

CBS Corporation

Terms and Conditions to the Restricted Share Units Certificate

(Performance-Based with Time-Vesting)

 

Granted under the [                                  ] Plan

 

ARTICLE I

 

TERMS OF PERFORMANCE BASED RESTRICTED SHARE UNITS

 

Section 1.1  Grant of Restricted Share Units.  CBS Corporation, a Delaware
corporation (the “Company”), has awarded the Participant Restricted Share Units
(the “RSUs”) under the [                          ] Plan, as amended from time
to time (the “Plan”).  The RSUs have been awarded to the Participant subject to
the terms and conditions contained in (A) the certificate for the grant of RSUs
attached hereto (the “Restricted Share Units Certificate”), (B) the terms and
conditions contained herein (the Restricted Share Units Certificate and the
terms and conditions, collectively, the “Certificate”) and (C) the Plan, the
terms of which are hereby incorporated by reference (the items listed in (A),
(B), and (C), collectively, the “Terms and Conditions”).  A copy of the Plan has
been or will be made available to the Participant on-line at Morgan Stanley
Smith Barney’s website.

 

Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Restricted Share Units Certificate or the Plan.

 

Section 1.2  Terms of RSUs.

 

(a)  Vesting.  The Committee shall establish a performance goal for the RSUs
based on the achievement of a threshold level of [                          ]
(the “Performance Goal”), subject to adjustment pursuant to Section 2.2 hereof,
for calendar year [        ] (the “Performance Period”).  The RSUs shall vest in
four equal installments on each of the first four anniversaries of the Date of
Grant, subject to the Committee certifying that the Performance Goal established
for the RSUs for the Performance Period has been achieved.  Any fractional
shares resulting from the application of the foregoing vesting schedule will be
aggregated and will vest on whichever of the preceding vesting dates shall be
determined by the Company in accordance with its customary procedures. 
Notwithstanding anything to the contrary in Section 1.2(d) below, if the
Committee determines that the Performance Goal established for the RSUs for the
Performance Period has not been achieved, the RSUs will not vest, and will be
immediately cancelled in their entirety and the Participant’s rights with
respect to such RSUs will cease.

 

(b)  Settlement.  Within ten (10) business days after the date each installment
of the RSUs vests, that installment of the vested RSUs shall be settled in
shares of Class B Common Stock, which may be evidenced in such manner as the
Committee in its discretion shall deem appropriate, including, without
limitation, book-entry registration; provided, however, that the RSUs scheduled
to vest on the first anniversary of the Date of Grant will be settled between
January 1st and March 15th of the calendar year following the end of the
Performance Period,

 

1

--------------------------------------------------------------------------------


 

unless the first anniversary of the Date of Grant occurs after such settlement
period, in which case the RSUs will be settled not later than March 15th of the
calendar year following the calendar year in which the first anniversary of the
Date of Grant occurs; provided, further, that such shares shall bear such
legends as the Committee, in its discretion, may determine to be necessary or
advisable. (The Company currently does not issue share certificates for the
Class B Common Stock.)  The Company will settle vested RSUs by delivering the
corresponding number of shares of Class B Common Stock (less any shares withheld
to satisfy withholding tax obligations) to the Participant’s equity compensation
account maintained with Morgan Stanley Smith Barney (or its successor as service
provider to the Company’s equity compensation plans). Following settlement, the
Participant may direct Morgan Stanley Smith Barney (or its successor) to sell
some or all of such shares, may leave such shares in such equity compensation
account or may transfer them to an account that the Participant maintains with a
bank or broker by following the instructions made available to the Participant
by the Company.

 

(c)      Dividend Equivalents.  Dividend Equivalents shall accrue on the RSUs
until the RSUs are vested and settled.  Dividend Equivalents will be subject to
the same vesting and forfeiture conditions as the underlying RSUs on which the
Dividend Equivalents were accrued.  The Company shall maintain a bookkeeping
account on behalf of the Participant to record the amount of the Dividend
Equivalents credited in respect of the Participant’s RSUs and shall periodically
credit the accrual of Dividend Equivalents to the Participant’s account at such
time and in such manner as determined by the Committee, in its discretion. 
Accrued Dividend Equivalents that have been credited to the Participant’s
account shall be paid in cash through payroll (reduced by amounts necessary to
satisfy withholding tax obligations) in a lump sum as soon as practicable after
the date the RSUs on which the Dividend Equivalents accrued are settled, but in
no event later than the sixtieth (60th) day after such date; provided, however,
that if RSUs are scheduled to vest and be settled between a dividend record date
and a dividend payment date, the Dividend Equivalents payable with respect to
the RSUs on account of such dividend will be paid in a lump sum on the dividend
payment date, but in no event later than March 15th of the calendar year
following the calendar year in which the RSUs vest.  Accrued Dividend
Equivalents that have been credited to the Participant’s account will not be
paid with respect to any RSUs that do not vest and are cancelled.  Dividend
Equivalents will not be credited with any interest or other return between the
date they accrue and the date they are paid to the Participant.

 

(d)                   Termination of Employment.

 

(i)                   If, at the time of his or her termination of employment,
the Participant is a party to an employment agreement with the Company or one of
its Subsidiaries that contains provisions different from those set forth in
Section 1.2(d)(ii) below, then such different provisions will control so long as
they are in effect and applicable to the Participant at the time of his or her
termination of employment.

 

(ii)              Otherwise, in the event that the Participant’s employment with
the Company or any of its Subsidiaries terminates: (i) due to the Participant’s
death or Permanent Disability before the RSUs have vested in accordance with
Section

 

2

--------------------------------------------------------------------------------


 

1.2(a) hereof, then the unvested RSUs (and all unvested Dividend Equivalents
accrued thereon) shall immediately vest and be settled in accordance with
Section 1.2(b) hereof; provided that if the unvested RSUs remain subject to the
performance-based vesting condition described in Section 1.2(a) on the date of
your termination of employment due to death or Permanent Disability, the
unvested RSUs shall instead vest if and to the extent the Committee certifies
that a level of the Performance Goal relating to such unvested RSUs has been met
following the end of the Performance Period; or (ii) for any reason other than
due to the Participant’s death or Permanent Disability, then, unless the
Committee determines otherwise, the Participant shall forfeit all unvested RSUs
(and all unvested Dividend Equivalents accrued thereon) as of the date of such
termination of employment.  A “termination of employment” occurs, for purposes
of the RSUs, when a Participant is no longer an employee of the Company or any
of its Subsidiaries for any reason, including, without limitation, a reduction
in force, a sale or divestiture or shut-down of the business for which the
Participant works, the Participant’s voluntary resignation, the Participant’s
termination with or without cause or the Participant’s retirement, death or
Permanent Disability.  Unless the Committee determines otherwise, the employment
of a Participant who works for a Subsidiary shall terminate, for purposes of the
RSUs, on the date on which the Participant’s employing company ceases to be a
Subsidiary.

 

ARTICLE II

 

ADJUSTMENT OF AWARDS

 

Section 2.1 Effect of Certain Corporate Changes.  In the event of a merger,
consolidation, stock split, reverse stock split, dividend, distribution,
combination, reclassification, reorganization, split-up, spin-off or
recapitalization that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Committee shall make such adjustments, if
any, to the number and kind of securities subject to the RSUs, as it deems
appropriate. The Committee may, in its discretion, also make such other
adjustments as it deems appropriate in order to preserve the benefits or
potential benefits intended to be made available hereunder. Such determinations
by the Committee shall be conclusive and binding on all persons for all
purposes.

 

Section 2.2  Adjustment of Performance Goal.  The Committee may adjust or modify
the calculation of the Performance Goal, as it determines in its discretion to
be appropriate, in accordance with Section 6.5 of the Plan; provided, however,
that to the extent compliance with the requirements of the
Section 162(m) Exception is required in order to ensure the deductibility of the
RSUs, the Committee shall make such adjustments (and only such adjustments) as
are authorized by the Committee at the time the Performance Goal is established
by the Committee for the Performance Period.  Such adjustments by the Committee
shall be conclusive and binding on all persons for all purposes.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

(a)                   “Board” shall mean the Board of Directors of the Company.

 

(b)                   “Certificate” shall mean the Restricted Share Units
Certificate, together with the terms and conditions contained herein.

 

(c)                    “Class B Common Stock” shall mean shares of Class B
Common Stock, par value $0.001 per share, of the Company.

 

(d)                   “Code” shall mean the U.S. Internal Revenue Code of l986,
as amended, including any successor law thereto and the rules and regulations
promulgated thereunder.

 

(e)                    “Committee” shall mean the Compensation Committee of the
Board (or such other Committee(s) as may be appointed or designated by the Board
to administer the Plan).

 

(f)           “Date of Grant” shall be the date set forth on the Restricted
Share Units Certificate.

 

(g)                    “Dividend Equivalent” shall mean an amount in cash equal
to the regular cash dividend that would have been paid on the number of shares
of Class B Common Stock underlying the RSUs.

 

(h)                   “Fair Market Value” of a share of Class B Common Stock on
a given date shall be the 4:00 p.m. (New York time) closing price on such date
on the New York Stock Exchange or other principal stock exchange on which the
Class B Common Stock is then listed, as reported by The Wall Street Journal
(Northeast edition) or as reported by any other authoritative source selected by
the Company.

 

(i)            “Participant” shall mean the employee named on the Restricted
Share Units Certificate.

 

(j)                      “Permanent Disability” shall have the same meaning as
such term or a similar term has in the long-term disability policy maintained by
the Company or a Subsidiary for the Participant and that is in effect on the
date of the onset of the Participant’s Permanent Disability, unless the
Committee determines otherwise, in its discretion.

 

(k)                   “Restricted Share Units Certificate” shall have the
meaning set forth in Section 1.1 hereof.

 

(l)                       “Section 409A” shall mean Section 409A of the Code and
the rules, regulations and guidance promulgated thereunder from time to time.

 

4

--------------------------------------------------------------------------------


 

(m)               “Subsidiary” shall mean a corporation or other entity with
respect to which the Company owns or controls, directly or indirectly, more than
50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable voting power), provided that the Committee
may also designate any other corporation or other entity in which the Company,
directly or indirectly, has an equity or similar interest corresponding to 50%
or less of such voting power as a Subsidiary for purposes of the Plan.

 

(n)                   “Terms and Conditions” shall mean the Certificate,
together with the Plan.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1   No Rights to Grants or Continued Employment.  Neither the Terms
and Conditions nor any action taken in accordance with such documents shall
confer upon the Participant any right to be employed by or to continue in the
employment of the Company or any Subsidiary, or to receive any future awards
under the Plan or any other plan of the Company or any Subsidiary or interfere
with or limit the right of the Company or any Subsidiary to modify the terms of
or terminate the Participant’s employment at any time for any reason.

 

Section 4.2  Taxes.  The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any RSUs that vest, and from any payment (including
payment of accrued dividends) made with respect to the RSUs or otherwise under
the Plan to the Participant or a Participant’s estate or any permitted
transferee, an amount sufficient to satisfy any U.S. federal, state, local
and/or other tax withholding requirements. The Company expects that, in order to
satisfy such requirements, it will (i) in connection with the vesting of any
RSUs, retain a portion of such shares, and (ii) in connection with the payment
any accrued cash dividends, retain a portion of the cash amount that would
otherwise be paid. As a condition to receiving this grant of RSUs, the
Participant has agreed to the foregoing actions to satisfy such tax withholding
requirements. Notwithstanding the foregoing, the Company may, in its discretion
and subject to such conditions as it may determine, require or permit the
Participant to satisfy such tax withholding requirements through some other
means (including without limitation by payment of a cash amount equal to the
amount of such tax withholding requirements or by delivery of Class B Common
Stock already owned by the Participant having a Fair Market Value equal to the
amount of such tax withholding requirements).

 

Section 4.3  Stockholder Rights; Unsecured Creditor Status.  The grant of RSUs
shall not entitle the Participant or a Participant’s estate, any permitted
transferee or beneficiary to any rights of a holder of shares of Class B Common
Stock, prior to the time that the Participant, the Participant’s estate, any
permitted transferee or beneficiary is registered on the books and records of
the Company as a stockholder with respect to the shares of Class B Common Stock
underlying the RSUs (or, where the shares are permitted to be held in “street”
name by a broker designated by the Participant or the Participant’s estate,
permitted transferee or beneficiary, until such broker has been so registered). 
Except as set forth above under Section 1.2(c) and unless

 

5

--------------------------------------------------------------------------------


 

otherwise determined by the Committee in its discretion, no adjustment shall be
made for dividends or distributions or other rights in respect of any shares of
Class B Common Stock for which the record date is prior to the date on which the
Participant, a Participant’s estate, any permitted transferee or beneficiary (or
broker for any of the following, if applicable) shall become the registered or
beneficial holder of such shares of Class B Common Stock.  RSUs constitute
unsecured and unfunded obligations of the Company.  As a holder of RSUs, the
Participant shall have only the rights of a general unsecured creditor of the
Company.

 

Section 4.4  No Restriction on Right of Company to Effect Corporate Changes. 
The Terms and Conditions shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

Section 4.5  Section 409A.  The intent of the Company is that payments and
distributions under these Terms and Conditions comply with Section 409A and,
accordingly, to the maximum extent permitted, these Terms and Conditions shall
be interpreted to be in compliance therewith. Notwithstanding anything herein to
the contrary, if the Participant is deemed on the date of his or her “separation
from service” (as determined by the Company pursuant to Section 409A) to be one
of the Company’s “specified employees” (as determined by the Company pursuant to
Section 409A), then any portion of any of the Participant’s RSUs that
constitutes deferred compensation within the meaning of Section 409A and is
payable or distributable upon the Participant’s separation from service shall
not be made or provided prior to the earlier of (i) the six-month anniversary of
the date of the Participant’s separation from service or (ii) the date of
Participant’s death (the “Delay Period”).  All payments and distributions
delayed pursuant to this Section 4.5 shall be paid or distributed to the
Participant within 30 days following the end of the Delay Period, subject to
applicable withholding, and any remaining payments and distributions due
thereafter under these Terms and Conditions shall be paid or distributed in
accordance with the dates specified for them herein.  In no event shall the
Company or any of its Subsidiaries be liable for any tax, interest or penalties
that may be imposed on the Participant with respect to Section 409A.

 

Section 4.6  Interpretation.  In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control.

 

Section 4.7  Breach of Covenants.  In the event that (i) the Participant is
party to an employment agreement or other agreement with the Company or one of
its Subsidiaries containing restrictive covenants relating to non-competition,
no solicitation of employees, confidential information or proprietary property,
and (ii) the Committee makes a good faith determination at any time that the
Participant has committed a material breach of any of such

 

6

--------------------------------------------------------------------------------


 

restrictive covenants during the one year period after termination of the
Participant’s employment with the Company or a Subsidiary (regardless of the
circumstances of the Participant’s termination of employment), then (x) the
Participant will be required to return to the Company all shares of Class B
Common Stock received by him or her as a result of the vesting of the RSUs
during the one year period prior to such breach and the cash payment of related
accrued dividends; provided, however, to the extent that any such shares of
Class B Common Stock were sold by the Participant, the Participant shall remit
to the Company any proceeds realized on the sale of such shares of Class B
Common Stock, whether such sale occurred during the one year period prior to
such breach or any time after such breach occurs, and (y) notwithstanding any
provision of the Certificate or any other agreement between the Company and the
Participant, including any agreement referenced in Section 1.2(d) hereof, under
no circumstances will any unvested RSUs vest following the Committee’s
determination that Participant has committed a material breach.

 

Section 4.8  Governmental Regulations.  The RSUs shall be subject to all
applicable rules and regulations of governmental or other authorities.

 

Section 4.9  Headings.  The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Terms and Conditions.

 

Section 4.10  Governing Law.  The Terms and Conditions and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

7

--------------------------------------------------------------------------------
